Citation Nr: 0716670	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  04-17 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a dental disability 
for compensation purposes, to include as secondary to 
service-connected otitis externa, otitis media and hearing 
loss.

2.  Entitlement to a service connection for headaches, to 
include as secondary to service-connected otitis externa, 
otitis media and hearing loss.

3.  Entitlement to service connection for a sinus disorder, 
to include as secondary to service-connected otitis externa, 
otitis media and hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to August 
1969. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin. 

Procedural history

In the December 2002 rating decision, service connection was 
denied for a dental condition, headaches, and a sinus 
condition.  The veteran perfected an appeal of those denials.

In January 2006, the veteran presented oral testimony at a 
hearing held at the RO before a Decision Review Officer, a 
transcript of which has been associated with the veteran's 
claims file.

Remanded issues 

The issues of entitlement to service connection for headaches 
and a sinus disorder are addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the VA 
Appeals Management Center (AMC) in Washington, DC.

Issues not on appeal

In a December 2003 rating decision, an increased 
(compensable) rating for mixed hearing loss was denied.  In 
that decision, service connection was granted for tinnitus; a 
10 percent disability rating was assigned effective June 20, 
2003.  
In a July 2004 rating decision, an increased (compensable) 
rating for otitis externa and media was denied.  

In an April 2005 rating decision, service connection was 
granted for bilateral arthritis of the knees with a history 
of chondromalacia; 20 percent disability ratings were 
assigned for each knee effective November 18, 2004.  

To the Board's knowledge, the veteran has not disagreed with 
any of those determinations.  None of those issues is in 
appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].  


FINDING OF FACT

The competent medical evidence indicates that the veteran has 
had periodontal disease and has dental abscesses and 
pulpitis.  The competent medical evidence does not reflect 
the existence of nonunion or malunion of the maxilla or 
mandible; limited motion of the temporomandibular joint; 
impairment of the ramus, the condyloid process, or the 
coronoid process; loss of the hard palate; or loss of all 
upper anterior teeth, all lower anterior teeth, or all upper 
and lower teeth on one side.  



CONCLUSION OF LAW

Service connection for a dental disability for compensation 
purposes is not warranted.  38 U.S.C.A. §§ 1110, 1712 (West 
2002); 38 C.F.R. §§ 3.381, 4.150, 17.161 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to service connection for a dental disability 
for compensation purposes, to include as secondary to 
service-connected otitis externa, otitis media and hearing 
loss.

The veteran is seeking service connection for a dental 
disability for compensation purposes.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a letter sent in 
August 2002, which was specifically intended to address the 
requirements of the VCAA.  The VCAA letter advised the 
veteran of what the evidence must show to establish service 
connection.  Accordingly, the veteran was informed of the 
information and any medical or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  

As for the evidence to be provided by the veteran, he was 
specifically advised in the VCAA letter to inform VA of 
medical evidence pertaining to his claimed disability and to 
submit VA Form(s) 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs 
(VA), for each private or other non-VA doctor and medical 
care facility that treated him for his claimed disability.

In the August 2002 VCAA letter, the veteran was advised that 
VA would obtain evidence kept by VA and any other Federal 
government agency and would request private treatment 
records, if he completed a release form.

In the VCAA letter, the veteran to submit specific types of 
evidence pertinent to his claim.  The examples given 
effective covered every conceivable kind of evidence which 
could be submitted in support of the claim.  The VCAA letter 
thus complied with the "give us everything you've got" 
requirement of 38 C.F.R. § 3.159(b)(1).   

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the claim was initially adjudicated by the RO in December 
2002, after the August 2002 VCAA letter.  Therefore, the 
timing of the VCAA notice is not at issue.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
With regard to the dental disability claim, elements (2) and 
(3) are in dispute, and were addressed by the VCAA letter 
described above.

As for elements (4) and (5), the Board notes that the RO did 
not address these two elements in a VCAA letter.  Instead, 
the RO addressed them in a December 2006 supplemental 
statement of the case (SSOC).  However, the essential 
fairness of the adjudication was not affected.  The Board 
accordingly finds that there is no prejudice to the veteran 
in the lack of the VCAA notice via a letter as to elements 
(4) and (5) in Dingess/Hartman.  See Sanders v. Nicholson, 
No. 06-7001 (U.S. Fed. Cir. May 16, 2007).  

In any event, the Board concludes below that the 
preponderance of the evidence is against the claim of service 
connection for a dental disability for compensation purposes, 
any questions as to the appropriate disability rating and 
effective date to be assigned are rendered moot. 

In short, for reasons expressed above the Board concludes 
that there is no prejudice to the veteran in Board's 
considering this issue on its merits.  Because there is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case, specifically evidence of dental disability for which 
compensation may be granted, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  The evidence of record includes service 
medical records, VA and private medical records, and Social 
Security Administration records, which will be described 
below.  The Board finds that all relevant evidence necessary 
for an equitable resolution of this issue has been identified 
and obtained.

Because the evidence does not show a current dental 
disability for which compensation could be granted, an 
examination or nexus opinion is not necessary to reach a 
decision on that claim.  

[As will be discussed below, the veteran's claim of 
entitlement to a disability manifested by sinus and headache 
symptomatology is being remanded for a medical examination 
and nexus opinion.  The Board is doing so because, unlike the 
dental disability issue now being decided, there is in fact 
evidence of a current disability for which compensation could 
be granted.  That triggers the duty to obtain an examination 
and nexus opinion.  See Charles v. Principi, 16 Vet. App. 370 
(2002).

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2006).  He has retained the services of a 
representative who presented argument on his behalf.  He 
testified at a hearing held at the RO which was chaired by a 
Decision Review Officer in January 2006, a transcript of the 
hearing is associated with the veteran's VA claims folder.  

Accordingly, the Board will proceed to a decision on the 
merits as to this issue.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service. See 38 C.F.R. § 3.303(d) (2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999). 

Secondary service connection 

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  
See 38 C.F.R. § 3.310(a) (2006).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).


Service connection - dental claims

VA regulations provide, in pertinent part, that treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease will be considered service 
connected solely for the purpose of establishing eligibility 
for outpatient dental treatment.  See 38 U.S.C.A. § 1712 
(West 2002); 38 C.F.R. 
§§ 3.381, 17.161 (2006).

Analysis

The veteran seeks entitlement to service connection for 
compensation purposes.

Initial matter - service connection for treatment purposes

As is alluded to in the law and regulations section above, a 
distinction is made between service connection of dental 
disabilities for treatment purposes and for compensation 
purposes.  That is, a veteran may be entitled to service 
connection for certain dental conditions (including treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease) for the sole purposes of 
receiving VA outpatient dental services and treatment, if 
certain criteria are met.  

The veteran was treated in service for caries of teeth 
numbers 2, 19, 29, 30, and 31.  In August 1969, it was 
determined that the veteran was eligible for dental 
treatment.
That matter will be discussed no further herein.

Discussion

Under current VA regulations, compensation is only available 
for certain types of dental and oral conditions listed under 
38 C.F.R. § 4.150, such as impairment of the mandible, loss 
of a portion of the ramus, and loss of a portion of the 
maxilla. Compensation is available for loss of teeth only if 
such is due to loss of substance of body of maxilla or 
mandible.  

The most recent medical evidence shows that in March 2001 the 
veteran had pulpitis and that in June 2001 he had dental 
abscesses.  However, nonunion or malunion of the maxilla or 
mandible; limited motion of the temporomandibular joint; 
impairment of the ramus, the condyloid process, or the 
coronoid process; loss of the hard palate; or loss of all 
upper anterior teeth, all lower anterior teeth, or all upper 
and lower teeth on one side has not been noted.  

While the veteran had chronic gingival inflammation in March 
1987 and dental abscesses in June 2001, as explained above 
periodontal disease and dental abscesses may not be service-
connected as a matter of law.  See 38 C.F.R. § 3.381(a) 
(2006).  

The medical records reflect that the veteran has had 
complaints of tooth pain and tender gingiva.  However, these 
complaints are symptoms and are not a disability as is 
delineated in 38 C.F.R. § 4.150.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999) [symptoms such as pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted].

To the extent that the veteran himself is contending that he 
has a dental disability for which compensation can be 
granted, it is now well-settled that as a lay person without 
medical training he is not competent to comment on medical 
matters such as diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 
38 C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

As discussed in the law and regulations section above, it is 
now well-settled that in order to be considered for service 
connection, a claimant must first have a disability.  See 
also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
the absence of competent medical diagnosis of a dental 
disability for which service connection could be granted for 
compensation purposes under 38 C.F.R. § 4.150, service 
connection may not be granted.  Hickson and Wallin element 
(1) has not been met, and the veteran's claim fails on that 
basis alone.  

In conclusion, for reasons and bases expressed above, the 
Board finds that a preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
a dental disability for compensation purposes.  According to 
the competent medical evidence of record, no such disability 
exists.  The claim is therefore denied.


ORDER

Entitlement to service connection for a dental disability for 
compensation purposes, to include as secondary to service-
connected otitis externa and otitis media, is denied.


REMAND

2.  Entitlement to a service connection for headaches, to 
include as secondary to service-connected otitis externa, 
otitis media and hearing loss.

3.  Entitlement to service connection for a sinus disorder, 
to include as secondary to service-connected otitis externa, 
otitis media and hearing loss.  

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
remaining issues on appeal must be remanded for further 
evidentiary development.  Specifically, there are certain 
unanswered medical questions which need to be addressed.

The veteran's service medical records reflect that the 
veteran had a history of 
"hay fever" and tension headaches prior to his entrance to 
active service.  During service, the veteran was treated for 
allergies and had complaints of headaches.
As was indicated above, service connection has been granted 
for otitis externa, otitis media, mixed hearing loss and 
tinnitus.  

The report of a May 2004 VA examination shows that the 
examiner opined that the veteran has an underlying chronic 
allergic rhinitis that pre-existed service; and that this 
allergy condition affects both the service-connected otitis 
disorders and his sinus condition, for which service 
connection is now sought.  Indeed, the VA examiner opined 
that the sinus condition was not a separate entity from the 
service-connected bilateral external otitis and bilateral 
otitis media.  The May 2004 VA examiner did not address the 
existence and etiology of the claimed headache disorder.  

Also of record is a report of a May 2005 VA otolaryngology 
examination.  The veteran presented with vague complaints of 
dizziness as well as problems with his sinuses.  He did not 
report any headaches recently.  The examiner identified a 
central vestibulopathy.  Migranous vertigo was described as a 
possibility.  
The examiner also noted that the veteran was on multiple 
medications, which may contribute to his symptomatology.  
Depression was also mentioned, although the examiner was not 
clear as to whether depression was a cause or a result of the 
veteran's symptoms.  

The Board observes that there is a long history of depression 
noted in the veteran's medical records, and that 
psychophysiological reaction was identified on diagnostic 
testing in May 1987. 

The Board additionally observes that dental abscesses were 
identified in February 2005, which according to the examiner 
"may contribute to [the] patient's sinus symptoms. 

It is clear from the above, which encompasses only a small 
portion of the veteran's medical records, that this case 
presents a complicated and confusing medical picture.  First, 
there is the matter of whether the claimed headaches and 
sinus condition are not "stand alone" disabilities, but are 
merely symptoms of 
non service-connected allergic rhinitis, as was apparently 
the conclusion of the May 2004 VA examiner.  However, other 
causes have been proffered.  The veteran himself appears to 
contend that the sinus problems and headaches are secondary 
to his service-connected otitis and hearing loss.  There is 
medical evidence which is at least suggestive that the 
veteran's complaints may be related to vestibular problems, 
dental problems, medications administered for various 
ailments, and psychological factors.        

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1. VBA should refer the veteran's VA 
claims folder to a physician in order to 
determine the existence, nature and 
etiology of the veteran's claimed 
headache and sinus  symptomatology.  To 
the extent possible, the reviewer should 
state a cause or causes for the claimed 
headaches and sinus problems.  The 
reviewing physician specifically should 
render an opinion on whether the headache 
and sinus complaints are diagnosed 
clinical entities or whether they are 
merely symptoms of another disorder.  

If a diagnosed headache disorder 
currently exists, the reviewing physician 
should provide an opinion as to whether 
it is as least as likely as not that such 
headache disorder is related to the 
veteran's military service, and in 
particular to in-service complaints of 
headaches.  The reviewer should also 
provide an opinion as to whether it is as 
least as likely as not that the veteran's 
service-connected otitis externa, otitis 
media, or mixed hearing loss caused or 
aggravated such headache disorder.  

If a diagnosed sinus disorder currently 
exists, the reviewer should provide an 
opinion as to whether it is as least as 
likely as not that the veteran's service-
connected otitis externa, otitis media, 
or mixed hearing loss caused or 
aggravated such condition.  

If diagnostic testing and/or specialist 
consultations are deemed to be necessary 
by the reviewer, such should be 
scheduled.  A report should be prepared 
and associated with the veteran's VA 
claims folder.

2.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should again review the 
record and readjudicate the veteran's 
claims.  If the decision remains 
unfavorable to the veteran, in whole or 
in part, a supplemental statement of the 
case (SSOC) should be prepared.  
The veteran and his representative should 
be provided with the SSOC and an 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These issues must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


